Citation Nr: 0819542	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  04-39 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a skin disability, 
including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1967 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, which denied service connection for a skin 
condition.  The claims file subsequently was transferred to 
the RO in Seattle, Washington, which confirmed the denial in 
August 2004.  In July 2007, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.

In September 2007 the Board remanded the veteran's current 
claim for further development, including, obtaining VA 
medical treatment records and conducting a VA dermatology 
examination.

The issue has been re-characterized to comport with the 
medical evidence of record.


FINDING OF FACT

There is no competent medical evidence that the veteran's 
skin disability is related to service, including as secondary 
to herbicide exposure.


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by 
service, directly or presumptively.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2002 and post-adjudication notice 
by letters dated in June 2006 and October 2007.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claim.  

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran medical 
examinations and opinions as to the nature and etiology of 
the claimed disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file, 
including those identified in the September 2007 Board 
remand; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for a skin disability, 
including as secondary to herbicide exposure in service.  At 
his July 2007 hearing the veteran testified that during his 
service in Vietnam he developed a rash on his ankles and 
legs, and that the same rash has persisted to the present 
time.  Specifically, he contends that his current skin 
disability was caused by exposure to herbicides in Vietnam.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2007).  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Where certain chronic diseases, including chloracne, become 
manifest to a degree of 10 percent within one year from the 
date of separation from service, such disease shall be 
considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. 
§§ 3.307, 3.309(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present skin disability.  An October 2003 
VA treatment record notes that the veteran has actinic 
keratoses.  A VA examination dated in July 2004 notes that an 
examination of the left lower extremity revealed venous 
changes the veteran interpreted as a skin rash, which were in 
fact varicose veins in their earlier stages.  On the right 
side this rarely occurs.  The examiner also noted that there 
is no evidence of any other skin problem involving the left 
lower extremity, and  that there was no evidence of an Agent 
Orange associated rash.  An August 2007 VA treatment record 
notes that the veteran has seborrheic keratoses on the back 
of his hands and also on his right scalp.  A VA examination 
report dated in October 2007 notes that the veteran has 
seborrheic keratosis on a spot over the dorsum of the right 
hand, on his scalp, and over the back of his left ear.  
Elsewhere on the body there are no other skin lesions like 
chloracne or any acneform lesions.  The examiner then noted 
that the veteran's feet, lower extremities, and axillary and 
groin folds all appeared to be normal.

The service medical records (SMRs) are negative for any in-
service treatment for skin disabilities or rashes.  The 
veteran's January 1971 separation examination notes that 
clinical evaluation revealed normal skin.  However, personnel 
records confirm that the veteran served in the Republic of 
Vietnam; so exposure to herbicides in service is presumed.  
38 C.F.R. § 3.309(e).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  It is required 
that chloracne, or other acneform disease consistent with 
chloracne, become manifest to a degree of 10 percent or more 
within a year.  38 C.F.R. § 3.307(a)(6)(ii).  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  However, there is no medical evidence of record 
that indicates that the veteran has been diagnosed with 
chloracne or any other acneform disease which became manifest 
to a degree of 10 percent or more within a year of the last 
date on which he served in Vietnam.  Therefore, he is not 
entitled to any presumption that his claimed skin disability 
is etiologically related to exposure to herbicide agents used 
in Vietnam.  

Notwithstanding that the veteran's skin disability is not 
entitled to presumptive service connection pursuant to 38 
C.F.R. § 3.309, he could still establish service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  However, there is simply no 
competent medical evidence that the veteran's skin disability 
is directly related to exposure to herbicides, or any other 
disease, injury, or event, in service.  

The favorable evidence consists of the veteran's contention 
that his current skin disability is related to herbicide 
exposure in service.

The unfavorable evidence consists of an October 2007 VA 
examination report.  The examiner indicated that he reviewed 
the veteran's claims file.  The examiner noted the August 
2007 VA treatment record and conducted a physical examination 
of the veteran.  It was noted that the whole body percentage 
of skin lesions is less than .001 percent.  A diagnosis of 
seborrheic keratosis was given, and the examiner opined that 
it is less likely than not that the veteran's seborrheic 
keratosis was caused by in-service exposure to Agent Orange, 
Agent White, or Agent Blue.

Although the veteran has argued that his skin disability is 
related to herbicide exposure in service, this is not a 
matter for an individual without medical expertise.  See, 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
veteran's lay assertions have been considered, including his 
claimed continuity of symptomatolgy, they do not outweigh the 
medical evidence of record, which shows that there is no 
relation between the veteran's current skin disability and 
herbicide exposure in service.  Furthermore, there is no 
competent medical evidence of record indicating that the 
veteran's current skin disability is related to any exposure, 
injury, or disease in service.  A competent medical expert 
makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The preponderance of the evidence is against the claim for a 
skin disability, including as secondary to herbicide 
exposure; there is no doubt to be resolved; and service 
connection is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.


ORDER

Entitlement to service connection for a skin disability, 
including as secondary to herbicide exposure, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


